Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berben et al. “Photorefractive x-ray imaging” University of Bonn, Institute of Physics, Germany, Applied Physics Letters, Vol. 81, No. 9, Aug. 2002, pg. 1567-1569.
Regarding claim 8, Berben et al. disclose: a method, for detecting a spatially varying X-ray intensity pattern (fig.2), comprising: directing X-rays into photorefractive medium (fig.1 (b)); and reading out (fig.1 (b) CCD camera)
Regarding claim 10, Berben et al. disclose: applying an erasure beam to the photorefractive medium after reading out the spatially varying index of refraction modulation induced by the X-ray intensity pattern in the photorefractive medium (pg.1568 col.2 Last 3 lines).
Regarding claim 12, Berben et al. disclose: the reading out the spatially varying index of refraction modulation induced by the X-ray intensity pattern in the photorefractive medium (see rejection of claim 8), comprises: passing a readout beam (fig.1 (b) laser beam) through the photorefractive medium; and measuring the readout beam after passing through the photorefractive medium (fig.1 (b) CCD camera). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berben et al. “Photorefractive x-ray imaging” University of Bonn, Institute of Physics, Germany, Applied Physics Letters, Vol. 81, No. 9, Aug. 2002, pg. 1567-1569 in view of Lahrichi (US 2003/0073007 A1; pub. 17, 2003).
Regarding claim 11, Berben et al. are silent about: the erasure beam is a UV beam.
In a similar field of endeavor, Lahrichi discloses: the erasure beam is a UV beam (para. [0039]) motivated by the benefits for cost effective erasure (Lahrichi para. [0038]).
In light of the benefits for cost effective erasure as taught by Lahrichi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Berben et al. with the teachings of Lahrichi.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Berben et al. disclose: an X-ray source (pg.1567 fig.1 (b) X-ray beam) for providing an X-ray along an X-ray beam path; a holographic medium (fig.1 (b) crystal Abs.) along the X-ray beam path; a readout beam source for providing a readout beam along a readout (fig.1 (b) laser beam); and a readout detector along the readout beam path, wherein the holographic medium is along the readout beam path (fig.1(b) CCD camera). 
The prior arts fail to teach, disclose, suggest or make obvious: an X-ray phase grating between the X-ray source and the holographic medium along the X-ray beam path.
Claims 2-7 are allowed on the same basis as independent claim 1 for dependency reasons.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior arts fail to teach, disclose, suggest or make obvious: passing the X-rays through a phase grating and an object before directing the X-rays into the photorefractive medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884